DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-10 and 15-17 have been considered but are moot because the new ground of rejection provides new art Sole Rojas and does not rely on the Daian reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 8-10 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang(2011/0051811) in view of Sole Rojas et al (20120328026).
determining, with one or more processors, a first intra-prediction mode for a first prediction unit (Wang pars 47-55 note pars 49-50 note determining prediction which provides the minimum cost, also note simplified intra search uses locally decoded data for intra-prediction of neighboring samples, also note par. 38 each macroblock may include first and second sub-block ‘prediction units’  further note 
applying, with the one or more processors, reconstruction to the first prediction unit using the first intra prediction mode to generate a block of approximate reconstructed samples (Wang par 49 note generating a locally decoded macroblock); and
storing the block of the first block of samples use in intra-prediction estimation of other blocks of samples (Wang par. 49 generating a locally decoded macroblock to be used in the prediction of neighboring blocks);
determining, by at least one processor, a second intra-prediction mode for a second prediction unit, the second prediction unit following the first prediction (Wang pars 47-55 note pars 49-50 note determining prediction which provides the minimum cost, also note simplified intra search uses locally decoded data for intra-prediction of neighboring samples, also note par. 38 each macroblock may include first and second sub-block ‘prediction units’  further note par. 25 encoder units E0-EN as one or more processers, and par. 47 using parallel processor cores as the one or more processors);
applying, by the at least one processor, reconstruction to the second prediction unit using the second intra-prediction mode to produce a second block of reconstructed samples (Wang par 49 note generating a locally decoded macroblock);
storing by the at least one processor, the second block of reconstructed samples (Wang par. 49 generating a locally decoded macroblock to be used in the prediction of neighboring blocks);
quantizing, with the one or more processors, the block of transform coefficients (Wang note quantization performed in full intra prediction as described in par. 30); and
entropy encoding, with the one or more processors, the quantized block of transform coefficients (Wang note pars 31-32 entropy encoding performed as part of full intra prediction).


In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Wang further discloses:
applying a transform to a block of residual sample values of the block of the first samples to generate a block of transform coefficients (Wang par. 49 note DCT transform);
applying simplified quantization to the block of transform coefficients to generate da block of quantized transform coefficients (Wang par. 49 note 16 bit quantization);
applying inverse quantization to the block of quantized transform coefficients to recover the block of transform coefficients applying an inverse of the simplified transform to the recovered block of transform coefficients to generate a block of approximate residual sample values and adding the block of approximate residual sample values to a corresponding block of predicted samples to generate the first block of approximate reconstructed samples (Wang par. 49 note reconstruction of a locally decoded 
In regard to claims 8 and 15 Wang further discloses an apparatus and a computer readable medium encoded with instructions for implementing the method described above in regard to claim 1 (Wang Figs. 7-9 and pars 80-84 and 87-89)
In regard to claims 9, 10, 16 and 17 refer to the statements made in regard to the rejection of claims 1-3, 8 and 15 above.

Claims 4-6, 11-13 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Sole Rojas and in further view of Watanabe (2009/0245351). 
In regard to claim 4 refer to the statements made in the rejection of claim 3 above. It is noted that neither Wang nor Sole Rojas disclose details of using a Hadamard transform. However, it was well known in the art at the time of the invention to use a Hadamard transform as a ‘simplified' transform in conjunction with intra prediction methods as taught by Watanabe (Watanabe par. 33 note 4x4 and 8x8 Hadamard transform used for inter and intra prediction in H.264 standards, also note transform can be considered 'simplified' because it applies to 4x4 and 8x8 blocks and is thus simpler than a transform for 16x16 blocks, and also because it operates with integer accuracy which is simpler than floating point accuracy). It is therefore considered obvious that one of ordinary skill in the art at the time the invention was made would recognize the advantage of including a Hadamard transform in addition to a DCT as taught by Watanabe as in the invention of Wang in view of Sole Rojas in order to utilize a transform appropriate to the prediction method and signal content of the block as suggested by Watanabe (Watanabe par. 33). 

In regard to claim 6 refer to the statements made in the rejection of claim 5 above. Watanabe further discloses that the simplified transform is smaller than transform used for encoding the block of samples (Watanabe par. 33 note Hadamard transform may be a 4x4 transform, Sole Rojas par. 51 note first block may be an 8x8 block).
In regard to claims 11-13, 18 and 19 refer to the statements made in regard to the rejection of claims 1-6, 8 and 15 above.

Claims 7, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Sole Rojas in further view of Zhou (2006/0177142).
In regard to claim 7 refer to the statements made in the rejection of claim 3 above. Wang further discloses that the simplified quantization is quantization in which precision is reduced from quantization specified in a video coding standard (Wang pars 48-49 note simplified 16-bit quantization). It is noted that Wang does not disclose details regarding shift operations. However Zhou discloses a simplified 16-bit quantization method which operates at reduced precision from a video coding standard in which mathematical operations are replaced by shift operators (Zhou pars 52-54 note precision reduced from 24 bit to 16 bit, also compare paragraphs 30 and 54 right shift operation of 15 +qP16 replaced with a simplified right shift of 16). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating the simplified 16 bit quantization of Zhou as the quantization of Wang in order to gain the advantage of low complexity quantization which avoids 32 bit memory accesses as suggested by Wang (Wang pars 17 and 23).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423